Citation Nr: 1700814	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  15-44 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in March 2015 of the RO in Winston-Salem, North Carolina. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected lumbar spine disability resulted in forward flexion of 75 degrees at worst.  

2.  For the entire period on appeal, the Veteran's right knee disability was manifested by degenerative osteoarthritis, pain, flexion limited to 105 degrees at worst, full extension, without objective evidence of subluxation or lateral instability, ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, or malunion of the tibia or fibula.

3.  For the entire period on appeal, the Veteran's left knee disability is manifested by degenerative osteoarthritis, pain, flexion limited to 120 degrees at worst, full extension, without objective evidence of subluxation or lateral instability, ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, or malunion of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.71a, Diagnostic Codes 5237-43 (2016).

2.  The criteria for an initial rating in excess of 10 percent, for right knee limitation of flexion, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5014, 5003-5260 (2016).

3.  The criteria for an initial rating in excess of 10 percent, for right knee limitation of flexion, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5014, 5003-5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development in this case is addressed below.

II. Analysis

The Veteran asserts that he is entitled to higher ratings for his spine and bilateral knee disabilities.  Specifically, he contends that he is entitled to a 20 percent disability rating for each disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Diagnostic Code 5003 provides ratings for degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

	a.  Lumbar Spine

The Veteran's lumbar spine disability is rated pursuant to Diagnostic Code 5242, for lumbar spine degenerative arthritis.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5003 provides the rating criteria for degenerative arthritis.

The provisions of Diagnostic Code 5003 mandate that arthritis be rated on the basis of limitation of motion.  However, when the limitation of motion of a joint is non-compensable under the appropriate portion of the Schedule for Rating Disabilities, a 10 percent rating can be assigned for each major joint affected by limitation of motion, to include painful motion, caused by degenerative arthritis established by x-ray.  38 C.F.R. § 4.59; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). However, a veteran is not entitled to separate compensable disability awards for both arthritis (under Diagnostic Code 5003) and limitation of motion (under another diagnostic code) in the same joint.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels, 1 Vet. App at 488.  Pursuant to 38 C.F.R. § 4.45(f), the lumbar vertebrae are considered a group of minor joints that is ratable on a parity with a major joint.  As the Veteran is already in receipt of a compensable disability rating based on limitation of motion, he cannot be awarded a separate rating for his lumbar spine arthritis.  Id.

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which applies to Codes 5235 to 5243, unless Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS). 38 C.F.R. § 4.71a.

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula, the following pertinent evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, Note (1) of the rating criteria also directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, should be evaluated under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. See 38 C.F.R. § 4.71a, General Rating Formula Note (2); Plate V.  Disabilities of the thoracolumbar and cervical spine segments are to be rated separately except when there is unfavorable ankylosis of both segments. 

In this case, the Veteran's lumbar spine disability was rated as 10 percent disabling.  The Board finds that the disability does not warrant a higher rating at any time pertinent to the appeal. 

In this regard, despite the Veteran's complaints, pain did not result in limitation of flexion to 60 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, at any time.  In reaching this conclusion, the Board has considered the Veteran's lay statements, VA outpatient treatment records, and the March 2015 VA examination report.  

An August 2014 VA treatment record noted the Veteran's complaints of pain in the hip and back while sitting in a car as well as pain over his right sacroiliac joint and radiating down his buttock to his leg.  He reported that the pain was intense, rated as 10 out of 10 on the pain scale and that it resolved after 10 minutes.  He reported that it occurred while sitting in his car and moving a certain way.  He reported that he tends to have back pain after sitting for very long.  VA radiology reports indicated that the Veteran had spondylosis without degenerative disc disease.  
 
The Veteran was afforded a VA examination in March 2015.  At that time, the Veteran reported low back pain and that he regularly used a cane to assist with his low back and knee conditions.  

The March 2015 VA examiner noted that the Veteran did not report having any functional loss or functional impairment of the spine.  Objective testing revealed forward flexion to 75 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, respectively, right and left lateral rotation to 25 degrees, respectively.  The examiner noted that the range of motion did not contribute to a functional loss.  The examiner also observed that there was no pain noted on examination.  The examiner noted that there was no evidence of pain with weight bearing.  The examiner also noted that there was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions and that there was no additional loss of function or range of motion after three repetitions.  The examiner noted that the Veteran was being examined immediately after repetitive use over time and that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner noted that there was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was all normal.  Sensory testing to the lower extremities was all normal.  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner also noted that the Veteran did not have any ankylosis of the spine. 

Imaging studies were done and the examiner noted that the Veteran had arthritis but did not have thoracic vertebral fracture with loss of 50 percent or more of height.  The examiner noted that there were no other significant diagnostic test findings or results.  The examiner noted that the impact on the Veteran's work is that he can only walk for 50 yards at a time before stopping to rest, he can only climb one flight of stairs at a time and cannot climb a ladder, and he cannot perform tasks that require frequent and repetitive bending of the lumbar spine.

After considering the foregoing evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent at any time pertinent to the appeal, based on the General Formula for Diseases and Injuries of the Spine.  

The Board has considered the DeLuca provisions in reaching these conclusions.  The Board reiterates the March 2015 VA examinations that noted that there was no limitation of function following repetitive testing.  

For these reasons, even in contemplation of the Veteran's complaints of pain the Board finds that the Veteran does not warrant higher ratings for limitation of motion, guarding or spasm.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  

The Board acknowledges the Veteran's contention that the currently-assigned ratings do not take into consideration the fact that he takes pain medication.  See March 2015 statement.  In this case, the Veteran consistently complained of low back pain, especially with prolonged sitting.  In this case, the Veteran has reported to his treating providers that the functional effect of the back pain is that he has to get up and walk around after sitting for a while because his back hurts.  See e.g. August 2014 VA treatment record.  Even taking this functional effect into consideration, a higher rating is not warranted as there is no indication of muscle spasm or guarding resulting in an abnormal gait or spinal contour.  There is also no indication in the VA treatment records that there would be decreased range of motion or spasm or guarding resulting in abnormal gait or spinal contour if the Veteran was not taking over-the-counter pain medication as needed.   

For all of the aforementioned reasons, the Board finds that even in consideration of the DeLuca provisions, a higher rating is not warranted at any time even in consideration of painful motion that limits prolonged sitting, climbing, and walking, as well as other factors such as weakness, fatigability, lack of endurance, and incoordination.

The Board has also considered whether the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes as described under Diagnostic Code 5243 at any time.  However, not only has the Veteran denied having incapacitating episodes, but treatment records and the March 2015 VA examination report, do not indicate a diagnosis of IVDS or physician prescribed bed rest.  Thus, a higher evaluation is not assignable under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, in this case, no neurological abnormalities have been identified in the VA treatment records or the March 2015 VA examination report.  Moreover, the March 2015 VA examiner noted that the Veteran specifically denied bowel and bladder abnormalities.  Additionally, the examiner found all normal responses regarding the lower extremities.  The Board acknowledges that the August 2014 VA treatment record included the Veteran's report of pain radiating from the buttock down his leg but significantly, the VA treatment provider did not indicate that the Veteran was experiencing radiculopathy.  Moreover, testing for lower extremity radiculopathy at the March 2015 VA examination was negative.  Thus, separate compensable ratings for radiculopathy are not warranted. 

Although the Board considered the applicability of the benefit of the doubt doctrine, the preponderance of the evidence is against finding any neurologic disabilities, associated with the Veteran's lumbar spinal disability during the periods in question, so that doctrine is not applicable.  38 U.S.C.A. § 5107.
 
	b.  Knees

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Under Diagnostic Code 5260 a 10 percent disability rating is warranted when flexion is limited to 45 degrees and a 20 percent disability rating is warranted when flexion is limited to 30 degrees.  Diagnostic Code 5261 pertains to limitation of extension of the knee.  A noncompensable rating is assigned for extension limited to 5 degrees.  A 10 percent evaluation is assigned for extension limited to 10 degrees. A 20 percent evaluation is assigned for extension limited to 15 degrees.  A 30 percent evaluation is assigned for extension limited to 20 degrees.  A 40 percent evaluation is assigned for extension that to 30 degrees.  A 50 percent evaluation is assigned for extension limited to 45 degrees or greater. 

Genu recurvatum is rated under Diagnostic Code 5263, with a maximum rating of 10 percent.

As noted above, the Veteran contends that he is entitled to initial disability ratings of 20 percent for each knee.  For the reasons explained below, the Board finds that such ratings are not warranted. 

A November 2009 noted the Veteran's fracture of the right lateral malleolus and proximal fibula.  X-rays indicated that the fracture was healing without being displaced.

A January 2011 VA treatment record noted the Veteran's complaints of knee pain and indicated that the treatment provider would order a walker for the Veteran. 

A November 2013 VA treatment record noted the Veteran's report that his knees hurt him and that as a result, he was not able to go to the mall and walk around as much as he had in the past.  The treatment record also noted that the Veteran experienced limitation due to his asthma.  The treating physician determined to increase the Veteran's activity level.  

A March 2014 VA treatment record noted the Veteran's complaint of right knee for 5 or 6 weeks.  The treatment records do not indicate that the complaint at the time was associated with the Veteran's arthritis in the knees but rather was associated with a rash.  

In this case, the Veteran was provided with a VA examination in March 2015.  At that time, the Veteran reported knee pain and that he regularly used a cane for his spine and knee disabilities, but he did not report any flare-ups of either knee or lower leg.  He did not report any functional loss or functional impairment of either knee.  Range of motion testing revealed right knee flexion to 105 degrees and full extension and left knee flexion to 120 degrees with full extension.  The examiner noted that there was no evidence of pain with weight bearing in either knee.  The examiner specifically found that there was no ankylosis in either knee.  All joint stability testing was normal in both knees. 

The March 2015 VA examiner also noted that there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue in either knee.  The Veteran was able to perform repetitive use testing with at least three repetitions, for both knees.  There was no additional functional loss or range of motion after three repetitions in either knee.  The Veteran was examined immediately after repetitive use over time.  The examiner found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time, with respect to either knee.  Muscle strength testing was normal in both knees.  

The March 2015 VA examiner noted that imaging studies of the knees were performed and that degenerative and/or traumatic arthritis was documented in both knees.   

VA treatment records confirm that the Veteran walked with a cane to assist with his gait.  See e.g. January 2015 VA outpatient treatment record.  A July 2014 VA treatment record also noted the Veteran's report that he used a cane because he was afraid to fall.  Notably, the record did not include discussion of knee or back disabilities as the reported reason for the fear of falling.  VA treatment records also note that an over the counter pain reliever, acetaminophen, was regularly listed as an active medication as needed for pain or fever, throughout the appeal period. 

The Board finds that initial ratings in excess of 10 percent for each knee, are not warranted.  Regarding limitation of motion, for the entire period on appeal, at worst, the Veteran's right knee flexion was limited to 105 degrees and left knee flexion was limited to 120 degrees.  See March 2015 VA examination.  Thus, a rating in excess of 10 percent is not warranted for limitation of flexion at any time as the evidence does not demonstrate flexion limited to 30 degrees in either knee, which is the limitation required for a 20 percent rating.  See DC 5260.  Similarly, the Veteran is not entitled to a separate rating for limitation of extension as he had full extension in both knees during the entire period.  Therefore, higher or separate ratings are not warranted under DCs 5260 or 5261 at any time.  

The Board has considered the Veteran's statement that the currently-assigned ratings do not consider functional loss due to pain on movement or the effect of treating medication.  See March 2015 statement.  However, the Board finds that the March 2015 VA examination report adequately evaluated the possibility of any functional loss due to pain and that the currently-assigned ratings are based upon those adequate findings.  Notably, the examiner's report is based in part on the Veteran's own denial of painful flare-ups as well as a review of the file, which includes outpatient treatment records.  The Board notes that the VA treatment records do not indicate any reports of painful flare-ups or any specific knee and back complaints, although the Board acknowledges that over-the-counter pain medication was regularly listed on the active medication list.  Further, there is no indication in the March 2015 VA examination report that the Veteran was not alert or otherwise overdosed on pain medication.  Thus, the Board accepts the findings of the March 2015 VA examination as they are consistent with the treatment records.  Based on the foregoing, higher or separate ratings are not warranted under DCs 5260 or 5261.

Further, the Veteran does not contend, and the evidence does not show, that he had instability in either knee at any time.  See March 2015 VA examination report which notes the Veteran's denial of instability as well as a negative finding regarding any objective indication of instability or subluxation.  The Board acknowledges the July 2014 VA treatment record which noted that the Veteran was afraid to fall, but significantly, the treatment record did not indicate any complaints of instability in either knee.  For all of these reasons, higher or separate ratings are not warranted under DC 5257 at any time.

The Board also finds that an increased rating is not warranted under Diagnostic Code 5256 for ankylosis at any time on appeal as the March 2015 VA examination report specifically found that there was no ankylosis and treatment records indicate some range of motion.  Thus, the Veteran, by definition, does not suffer from ankylosis.  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Accordingly, increased evaluations for ankylosis are not warranted.  

The evidence also did not demonstrate malunion or nonunion of the femur or tibia and fibula in either leg at any time pertinent to the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5255, 5262.  The Board acknowledges that the records indicate that he fractured the right fibula in 2011 but records indicate that the fracture healed without displacement.  There is also no evidence that the Veteran's cartilage in either knee was dislocated or removed (Diagnostic Codes 5258, 5259).  In this regard, the March 2015 VA examination report noted findings of a normal meniscus in each knee.  Accordingly, increased evaluations under those alternate diagnostic codes are not warranted.  The Veteran does not contend otherwise.  

Further, higher or separate ratings are not warranted under DC 5263 as genu recurvatum has not been shown. 

The Board has considered the DeLuca provisions in reaching these conclusions.  The Board reiterates the March 2015 VA examinations that noted that there was no limitation of function following repetitive testing.  Further, the Veteran's motion was not limited to a compensable degree during the March 2015 VA examination.  For these reasons, even in contemplation of the Veteran's complaints of pain the Board finds that the Veteran does not warrant separate or higher ratings for limitation of flexion or extension.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  

The Board acknowledges the Veteran's contention that the currently-assigned ratings do not take into consideration the fact that he takes pain medication.  However, the Veteran is already in receipt of a compensable rating for painful arthritis in each knee even though his bilateral knee disabilities do not actually meet the criteria for a compensable rating.  Thus, a higher rating for pain alone is not warranted. 

The Board has also considered the VA treatment records that indicate that the Veteran's prolonged walking may be limited by his bilateral knee pain.  The Board finds that the Veteran's limitations are contemplated by the herein assigned ratings for arthritis involvement with pain and limitation of motion.  Higher ratings for limitation of flexion are not warranted as such motion has not been limited to a compensable degree for the entire period on appeal even after repetitive testing.  There is no indication that the Veteran's limitation of motion would be worse during a flare-up outside of the examination than it is from repetitive testing.  Further, the VA treatment records do not indicate otherwise.  Additionally, the Veteran has had full extension throughout the appeal period. 

	c. Other considerations

For the entire appeal period, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his lumbar spine and knee disabilities.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine and bilateral knee disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disabilities are rated.  In this regard, the Veteran's disability ratings contemplate his functional limitations caused by his lumbar spine and knee disabilities, to include pain and use of a brace and cane.  Thus, there are no additional symptoms of his lumbar spine or knee disabilities that are not addressed by the rating schedule.  Additionally, higher ratings are available here but as discussed, the Veteran's symptoms do not merit higher disabilities under the various applicable codes.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected lumbar spine and knee disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, the Veteran is service-connected for multiple disabilities; however, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to the currently assigned ratings.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability due to his lumbar spine and/or knee disabilities.  Moreover, the clinical evidence of records fails to indicate that the Veteran's lumbar spine and/or knee disabilities render him unemployable.  Therefore, the question of entitlement to a TDIU has not been raised.     

In sum, the Board finds that higher and/or separate ratings are not warranted at any time for the lumbar spine and knee disabilities.  In denying the higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for lumbar spine disability is denied. 

An initial rating in excess of 10 percent for a right knee disability is denied. 

An initial rating in excess of 10 percent for a left knee disability is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


